RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-4516-18T1
                                                                    A-4517-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

D.P. and A.H.,

          Defendants-Appellants,

and

J.H. and M.E.,

     Defendants.
__________________________

IN THE MATTER OF THE
GUARDIANSHIP OF Za.P.,
Zi.P., and Ad.H.,

     Minors.
__________________________

                   Submitted May 12, 2020 – Decided June 3, 2020
            Before Judges Hoffman, Currier and Firko.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Hudson County,
            Docket No. FN-09-0246-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant D.P. (Robyn A. Veasey, Deputy Public
            Defender, of counsel; James Daniel O'Kelly,
            Designated counsel, on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant A.H. (Robyn A. Veasey, Deputy Public
            Defender, of counsel; Patricia Nichols, Assistant
            Deputy Public Defender, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Donna Sue Arons, Assistant Attorney
            General, of counsel; Sara M. Gregory, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Louise M. Cho, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      Defendants D.P. (mother) and A.H. (mother's boyfriend) appeal from a

June 20, 2018 Family Part order determining that A.H. abused D.P.'s son, Zi.P.

(Zebulon)1, by striking him with a belt and causing serious injuries, within the



1
   We refer to the children using pseudonyms for anonymity and ease of
reference.
                                                                        A-4516-18T1
                                       2
meaning of Title 9, N.J.S.A. 9:6-8.21(c). Zebulon's sister, Za.P. (Zayonara),

was also found to be abused by extension. In addition, the judge determined

that D.P. knew her children were being physically abused by A.H. and failed to

protect them. Having reviewed the record, we conclude that the judge's fact-

finding decision was supported by sufficient credible evidence and is consistent

with the applicable law. We also conclude that A.H. was not deprived of his

right to counsel. Therefore, we affirm.

                                          I.

      Zayonara was born in October 2009 and Zebulon was born in July 2011.

The children resided with defendants. The family first became involved with

the Division of Child Protection and Permanency (Division) on January 6, 2016,

when D.P. claimed she had no place to live with her children. The Division

placed the family in a YMCA shelter but they left shortly after to live with

family and friends.

      On January 20, 2017, the Division received a referral that Zebulon

complained of D.P. "whooping him." The child had bruises on his leg that

appeared to be old. During the Division's investigation, A.H. admitted that he

struck Zebulon with a belt after he found him defecating in the kitchen garbage




                                                                        A-4516-18T1
                                          3
can, but referred to it as an "isolated incident." The allegations of abuse and

neglect were not established, and the Division closed the case on April 9, 2017.

      On October 23, 2017, the Division received another referral, this time

alleging A.H. physically assaulted D.P. and the children. The reporter indicated

that Zayonara had two bruises on her cheek, lost four-and-a-half pounds, only

grew one inch, and stated she was "whooped" on several occasions.

      During the investigation, Zayonara disclosed that A.H. whipped her with

a belt and made her and Zebulon stand in the corner of a room for hours.

Zebulon confirmed this. A.H. denied hitting the children, but D.P. admitted that

the children were "physically disciplined," and she disagreed with A.H. on how

to punish them. The Division concluded the allegations were not established

but required defendants to refrain from using corporal punishment.

      On December 13, 2017, the Division received a referral from a teacher

that Zebulon smelled of urine, wore the same shirt every day, wore clothes that

were dirty and moldy, and shoes with holes in them. Zayonara also wore the

same clothes every day. A caseworker attempted to interview Zayonara, but the

child informed the caseworker she was told not to speak to the Division. The

caseworker then interviewed Zebulon, who denied concerns about his home life.




                                                                        A-4516-18T1
                                       4
After visiting defendants' home, the caseworker reported no concerns and the

Division took no action.

      On January 2, 2018, the Division received another referral, this time from

the school nurse. Zayonara complained of pain in her hand, which appeared red

and bruised, and reported to the nurse that A.H. hit her "more times than she

could count." The nurse also noted Zebulon had healed marks and bruises on

his back.

      Division caseworkers investigated the report and observed the physical

injuries on both children.   Zayonara appeared sad and "fought back tears

throughout the interview." She stated that A.H. "popped" her hand the night

before when she was playing with her dolls, and again that morning when she

put on swimsuit bottoms instead of regular underwear while getting ready for

school. The caseworker photographed the injury.

      Zayonara informed the caseworker that she had been "popped" like that

before by A.H. while D.P. was in the next room with the door open and knew

what was going on. D.P. instructed A.H. to stop hitting the children. A.H. made

Zayonara sleep on the floor and take cold baths in a sink. She described their

basement apartment as a "dungeon."          Additionally, Zayonara told the




                                                                        A-4516-18T1
                                       5
caseworker that neither she nor Zebulon received a Christmas gift because she

spoke to Division caseworkers.

       Zayonara also claimed that Zebulon has been hit with a belt, "pluck[ed]"

in the head, and "pop[ped]" after urinating in bed or on himself. She reported

sleeping in the basement with no hot water or bathroom, using a hole in the

ground as a toilet, and often cooking noodles for her dinner.

       During Zebulon's interview, he denied any physical abuse or that

Zayonara had ever been hit by A.H.          However, the caseworker noted that

Zebulon was inappropriately dressed for school and the cold weather. Contrary

to Zayonara's assertions, Zebulon claimed he had a good Christmas break, used

the upstairs toilet, and was fed dinner every day. He also denied that A.H. hit

Zayonara. The caseworker observed "a lot of scarring on [Zebulon's] back [and]

. . . some on his leg area . . . ."

       The caseworker made multiple attempts to contact defendants at their

home unsuccessfully. Thereafter, on January 8, 2018, D.P., who was eight

months pregnant with Ad.H. (Adam),2 met with caseworkers at a Division office.

Initially, D.P. denied A.H. disciplined the children, and claimed Zayonara's

injuries were caused by a fellow student. D.P. called her daughter a "little liar"


2
    Adam was born to D.P. and A.H. in February 2018.
                                                                          A-4516-18T1
                                        6
and claimed Zebulon's injuries "weren't there before." Later, D.P. admitted A.H.

disciplined the children physically with a belt and it could sometimes get "a little

aggressive."

      Zebulon was interviewed and disclosed that A.H. hit him on his back and

legs with a belt, usually after he urinated in his bed. Further, Zebulon admitted

that A.H. hit Zayonara on her hands, and he lied about that originally because

defendants told him to. According to Zebulon, A.H. makes fun of him for not

being able to read. He also corroborated that he ate noodles for dinner almost

daily. Zayonara's allegations remained the same.

      On the same date, January 8, 2018, the Division conducted a Dodd

emergency removal. 3 The children were placed in a resource home. On January

10, 2018, the Division filed a verified complaint for custody of Zayonara and

Zebulon in Essex County. That day, the trial court affirmed the removal and

ordered that the children remain in the custody, care, and supervision of the

Division.




3
  "A 'Dodd removal' refers to the emergency removal of a child from the home
without a court order, pursuant to the Dodd Act, . . . N.J.S.A. 9:6-8.21 to -8.82."
N.J. Div. of Youth & Family Servs. v. P.W.R., 205 N.J. 17, 26 n.11 (2011)
(citation omitted).
                                                                            A-4516-18T1
                                         7
      On January 26, 2018, the case was transferred to Hudson County after it

was discovered that an Essex County Children in Court employee was related to

one of the parents. After Adam was born in February 2018, the Division sought

to remove him from defendants' care. On February 20, 2018, the trial court

found removal of Adam was appropriate because of the alleged abuse of

Zayonara and Zebulon; D.P. having tested positive for cocaine and opiates at

Adam's birth; and the suspect conditions at the home.

      A fact-finding hearing was held before the Family Part judge on June 20,

2018. The judge heard testimony from the Division caseworker who responded

to the January 2018 referral. Defendants did not testify or present any witnesses.

No one testified for the Law Guardian.

      At the conclusion of the hearing, the judge found defendants abused or

neglected Zayonara and Zebulon by a preponderance of the credible evidence.

In reaching this decision, the judge determined A.H. hit Zebulon, who was six

years old at the time, with a belt, resulting in serious injuries, and that D.P. failed

to protect the child despite knowing of A.H.'s infliction of corporal punishment.

      In reaching her decision, the judge noted that while the memory of the

caseworker "was extremely poor, . . . [and his] knowledge of most of the case

was extremely poor," the testimony he gave for the Division "as to his first-hand


                                                                               A-4516-18T1
                                          8
observations was honest, he was very honest when he didn't remember

something or didn't know the answer." As to the photos of Zebulon's back, the

judge stated "[t]he quality of the picture is not good, but it's clear that there are

bruises on that back . . . consistent with what . . . would be belt marks and what

[Zebulon] said was caused by [A.H.] beating him with a belt."

      The judge found:

             What we have here by way of corroboration of both
             child[ren]'s statements that [A.H.] . . . did on more than
             one occasion beat [Zebulon] with a belt. We have P-7
             in evidence, which is a photo of marks on the back
             which [the caseworker] testified he saw and was told by
             [Zebulon] they were caused by [A.H.] beating him on
             the back.

             But more importantly, even without the picture, we
             have [the caseworker's] physical observation of the
             marks.     There has never been any alternative
             explanation and there is testimony by [the caseworker]
             that he asked [D.P.] how those marks could have been
             caused, and [D.P.] had no explanation.

      Based on both children's statements regarding the abuse, the caseworker's

credible testimony regarding his observation of Zebulon's injuries, and the

photo, the judge was "convinced by a preponderance of the evidence that [A.H.]

cause[d] injury to [Zebulon] and that he's at a very serious risk of further serious

injury, based on the facts as [the judge] [found] them."



                                                                             A-4516-18T1
                                         9
      Because the copy of the picture of Zayonara's hand was "so poor that it

wasn't possible . . . to see anything" and the caseworker only testified to seeing

a scratch when visiting the children's school, the judge could not make findings

regarding her injuries. The judge expressed that "the evidence was there, but

the Division failed to meet its burden on that allegation." However, the judge

found that Zayonara was also at risk of serious injury "by extension . . . because

she was present" for Zebulon's abuse. Due to a similar lack of corroboration,

the judge was unable to make factual findings regarding the "deplorable and

unacceptable" conditions of the home, including the children using a hole in the

floor as a toilet or sleeping on a cold floor.

      As to D.P., the judge found that the testimony and documentary evidence

showed D.P. "knew [A.H.] was beating the children and did nothing about it.

Not only did she do nothing, [but] . . . she told the children to lie about it." D.P.

admitted that A.H. used physical discipline with the children but "he wasn't

going to kill them." Because the judge found, as fact, that D.P. knew A.H. "was

being unduly severe with physical punishment" and "failed . . . to report it," the

judge concluded that D.P. "neglected to protect [her] child[ren]." Ultimately,

the judge found, by a preponderance of the evidence, that both parents abused

or neglected the minors according to N.J.S.A. 9:6-8.44 and 8.46(b).


                                                                             A-4516-18T1
                                        10
       On appeal, defendants challenge the sufficiency of the evidence

supporting the judge's finding of abuse and neglect, and argue the judge

mistakenly relied on the children's hearsay statements.        A.H. argues the

photograph of Zebulon's injuries was improvidently admitted into evidence and

considered by the judge. A.H. also asserts that he was denied effective counsel

in the protective services litigation and that the judge erred in dismissing the

action. We disagree and find there is sufficient credible evidence to support the

judge's finding and that there was no error in the admission of the challenged

evidence.

       On May 8, 2019, the judge denied A.H.'s motion for a stay pending appeal

of the protective services litigation and terminated the litigation upon the

Division's filing of a guardianship complaint. On June 20, 2019, defendants

each filed a notice of appeal. 4

                                       II.

       As the reviewing court, we are bound to accept the trial court's factual

findings so long as they are supported by sufficient credible evidence. N.J. Div.

of Youth & Family Servs. v. F.M., 211 N.J. 420, 448 (2012). Although we

review legal conclusions by the trial judge de novo, we owe a particular


4
    On July 24, 2019, the appeals were consolidated.
                                                                         A-4516-18T1
                                       11
deference to fact finding by family court judges because of their special

expertise in family matters.     Cesare v. Cesare, 154 N.J. 394, 413 (1998);

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

Consequently, we only disturb a family court's findings if they are "so wholly

insupportable as to result in a denial of justice." In re Guardianship of J.T., 269

N.J. Super. 172, 188 (App. Div. 1993) (quoting Rova Farms Resort, Inc. v. Inv'rs

Ins. Co. of Am., 65 N.J. 474, 483-84 (1974)). In light of these standards, we

find no basis to disturb the trial judge's findings of fact, and those findings

support her legal conclusion.

      As defined in Title 9, "abuse or neglect" may occur when a child's

"physical, mental, or emotional condition has been impaired . . . as the result of"

a parent who fails to "exercise a minimum degree of care . . . in providing the

child with proper supervision or guardianship, by unreasonably inflictin g or

allowing to be inflicted harm, or substantial risk thereof, including the infliction

of excessive corporal punishment . . . ." N.J.S.A. 9:6-8.21(c)(4)(b). A parent

may fail to exercise the minimum degree of care if he or she "is aware of the

dangers inherent in a situation and fails adequately to supervise the child or

recklessly creates a risk of serious injury to that child." G.S. v. Dep't of Human

Servs., 157 N.J. 161, 181 (1999). The Division must prove its allegations by a


                                                                            A-4516-18T1
                                        12
preponderance of the evidence at a fact-finding hearing.           N.J.S.A. 9:6-

8.46(b)(1).

      In these hearings, "proof of the abuse or neglect of one child shall be

admissible evidence on the issue of the abuse or neglect of any other child" of

the parent or guardian. N.J.S.A. 9:6-8.46(a)(1). Such evidence may include

"any writing, record or photograph . . . made as a memorandum or record of any

condition, act, transaction, occurrence or event relating to a child in [such a]

proceeding" of any hospital, public or private institution or agency, if i t meets

the admissibility requirements similar to those of the business records exception.

N.J.S.A. 9:6-8.46(a)(3); see also P.W.R., 205 N.J. at 32.

      Likewise, "previous statements made by the child relating to any

allegations of abuse or neglect" are admissible, and not considered hearsay, as

long as they are not the sole basis for the court's finding of abuse or neglect.

N.J.S.A. 9:6-8.46(a)(4). Proof of any injuries sustained by the child that are "of

such a nature as would ordinarily not . . . exist except by reason of the acts or

omissions of the parent or guardian" is prima facie evidence of abuse or neglect.

N.J.S.A. 9:6-8.46(a)(2).

      "Excessive corporal punishment" is not defined by statute but is

determined on a case-by-case basis. Div. of Youth & Family Servs. v. K.A.,


                                                                          A-4516-18T1
                                       13
413 N.J. Super. 504, 511 (App. Div. 2010). In K.A., we noted "excessive

corporal punishment" should be read in light of the term's common usage and

understood meaning. Ibid.

      While the boundaries of what constitutes "excessive corporal punishment"

are undefined in the statute, we have placed particular weight on the statute's

inclusion of the word "excessive" and have stated that "[t]he term 'excessive'

means going beyond what is proper or reasonable." Id. at 511. Thus, while

"moderate correction" may be reasonable, "a single incident of violence against

a child may be sufficient to constitute excessive corporal punishment." Id. at

510, 511.

      Excessive corporal punishment may occur when "the child suffers a

fracture of a limb, or a serious laceration, or any other event where medical

intervention proves to be necessary . . . provided that the parent or caregiver

could have foreseen, under all of the attendant circumstances, that such harm

could result from the punishment inflicted." Id. at 511. The administrative code

provides further guidance, listing injuries that may constitute abuse or neglect,

including "[c]uts, bruises, abrasions, welts or oral injuries . . . ." N.J.A.C.

10:129-2.2(a)(9).




                                                                         A-4516-18T1
                                      14
      We conclude A.H.'s arguments concerning the exhibits admitted into

evidence are without merit.        First, A.H. challenges the admission of the

Division's screening and investigation summaries without redacting hearsay

statements.

      N.J.S.A. 9:6-8.46(a) declares admissible as prima facie evidence of its

contents

              any writing, record of photograph . . . made as a
              memorandum or record of any condition, act,
              transaction, occurrence or event relating to a child in an
              abuse or neglect proceeding of any hospital or any other
              public or private institution or agency shall be
              admissible in evidence in proof of that condition, act,
              transaction, occurrence or event, if the judge finds that
              it was made in the regular course of the business of any
              hospital or any other public or private institution or
              agency . . . .

      While the statute does not define "in the regular course of business," its

meaning should be "interpreted as identical to the meaning of that phrase in the

business-records exception to the hearsay rule." N.J. Div. of Youth & Family

Servs. v. M.C. III, 201 N.J. 328, 346 (2008) (citing N.J. Div. of Youth & Family

Servs. v. E.D., 233 N.J. Super. 401, 413-14 (App. Div. 1989)); N.J.R.E.

803(c)(6). Additionally, corroborated statements by the child in an abuse and

neglect case may be admissible, even if they would otherwise be considered

hearsay. N.J.S.A. 9:6-8.46(a)(4) ("[P]revious statements made by the child

                                                                           A-4516-18T1
                                         15
relating to any allegations of abuse or neglect shall be admissible in evidence;

provided, however, that no such statement, if uncorroborated, shall be sufficient

to make a fact finding of abuse and neglect.").

      Additionally, Rule 5:12-4(d) permits reports prepared by the Division's

staff to be submitted into evidence. N.J. Div. of Youth & Family Servs. v. B.M.,

413 N.J. Super. 118, 131 (App. Div. 2010). These reports are "treated as prima

facie evidence, subject to rebuttal." R. 5:12-4(d). As they are "prepared by the

qualified personnel of a state agency charged with the responsibility for

overseeing the welfare of children . . . [the reports] supply a reasonably high

degree of reliability . . . ." In re Guardianship of Cope, 106 N.J. Super. 336, 344

(App. Div. 1969). Division reports must be "prepared from [the author's] own

first-hand knowledge of the case," with any conclusion supported by "a

statement of the facts or procedures upon which it is based." N.J. Div. of Youth

& Family Servs. v. I.Y.A., 400 N.J. Super. 77, 90-91 (App. Div. 2008)

(alteration in original) (quoting Cope, 106 N.J. Super. at 343-44).

      Although A.H. challenges the admission of the screening and

investigative summaries, the record shows the judge only relied upon the

children's statements, the photograph of Zebulon's injuries, and the caseworker's




                                                                           A-4516-18T1
                                       16
testimony. Moreover, the summaries were properly admitted under Rule 5:12-

4(d). See Cope, 106 N.J. Super. at 344.

      We also reject A.H.'s argument that the judge erred by relying on the

caseworker's testimony to corroborate the children's statements. One of the

"most effective types of corroborative evidence may be eyewitness testimony

. . . ." N.J. Div. of Child Prot. & Permanency v. N.B., 452 N.J. Super. 513, 521

(App. Div. 2017) (quoting N.J. Div. of Youth & Family Servs. v. L.A., 357 N.J.

Super. 155, 166 (App. Div. 2003)). Because it is rare that "evidence could be

produced that would directly corroborate the specific allegation of abuse[,]" the

corroborative evidence of the children's disclosures need not be "direct" or even

"offender-specific." N.J. Div. of Child Prot. & Permanency v. A.D., 455 N.J.

Super. 144, 157 (App. Div. 2018). "Rather, corroborative evidence 'need only

provide support' for the child's statements and may be circumstantial." Ibid.

(quoting N.B., 452 N.J. Super. at 521).

      The caseworker testified that he became involved with the family in

January 2018.     During the investigation, the caseworker observed and

photographed the injuries to Zayonara's hand. Zayonara then reported that she

and Zebulon had been hit before, and Zebulon was hit with a belt.            The

caseworker and the school nurse photographed the scarring on Zebulon's back


                                                                         A-4516-18T1
                                      17
and legs. Later on, Zebulon disclosed the abuse, consistent with Zayonara's

account.

      Although the judge found the caseworker's memory "extremely poor," she

also noted his testimony "was honest" and deemed him "very credible." The

caseworker provided eyewitness testimony of the injuries consistent with the

abuse described by the children. We defer to the judge's findings and discern

no error.

      A.H. also argues the judge erroneously admitted a photocopy of the

photograph of Zebulon's injuries into evidence.          Again, we reject A.H.'s

argument.

      Rule 1002 requires that "[t]o prove the content of a writing or photograph,

the original writing or photograph is required" unless otherwise provided by

evidence rules or statute. A duplicate of an original "is admissible to the same

extent as an original unless (a) a genuine question is raised as to the authenticity

of the original, or (b) in the circumstances it would be unfair to admit the

duplicate in lieu of the original." N.J.R.E. 1003. Trial courts are awarded sound

discretion in evidential rulings. State v. Brown, 170 N.J. 138, 147 (2001).

      The judge aptly found:

            There is a picture in evidence P-7 which [the
            caseworker] authenticated is a picture of what he

                                                                            A-4516-18T1
                                        18
             testified is [Zebulon's] back and it shows multiple dark
             bruises. The quality of the picture is not good, but it's
             clear that there are bruises on that back that [the
             caseworker] testified were consistent with what he
             believed would be belt marks and what [Zebulon] said
             was caused by [Andy] beating him with a belt.

      A.H. cites K.A. to argue his behavior did not constitute excessive corporal

punishment. In K.A., the mother hit her daughter with a closed fist four or five

times in her shoulder, leaving bruises. 413 N.J. Super. at 506. The mother's

lapse of judgment lasted four or five seconds, and she "accepted full

responsibility for her actions." Id. at 506, 512. We also cited the "aberrational"

nature of the incident, and the Division's failure to remove the child from the

mother's care, in support of our decision to reverse the finding of substantiated

abuse. Id. at 513.

      In this case, A.H. hit Zebulon repeatedly, leaving marks and scars on his

back. The judge found "it's really crucial in this case to realize that [the] child

was six years old, six years old. . . . [T]he child . . . was beaten repeatedly with

the belt . . . ." Clearly, the facts of this case do not warrant reversal of the judge's

decision on the same grounds as K.A.

      A.H. also challenges the judge's finding as to Zayonara. Here, the judge

determined that the injury to Zayonara's hand did not constitute abuse or neglect,



                                                                                A-4516-18T1
                                         19
but she was at substantial risk of harm based on the findings of abuse against

Zebulon.

      N.J.S.A. 9:6-8.46(a)(1) provides that "the abuse or neglect of one child

shall be admissible evidence on the issue of the abuse or neglect of any other

child" of that parent or guardian. This section does not, however, "mean that

harm to one child is conclusive proof of harm to another child." N.J. Div. of

Child Prot. & Permanency v. C.J.R., 452 N.J. Super. 454, 475 (App. Div. 2017).

      Here, the judge found that Zebulon was abused or neglected under the

statute, and by inference, Zayonara was similarly harmed. The judge's finding

is not contrary to the statute and is in line with the holding in K.A. We discern

no reason to disturb it.

      For the first time on appeal, A.H. argues that he was denied effective

assistance of counsel in the Title 9 litigation because he had no attorney present

and lacked the ability to prepare a defense before the commencement of the

guardianship proceeding. He claims it was insufficient to merely have counsel

present at the fact-finding hearing and not have representation earlier on in the

proceedings.

      Because A.H. did not raise this argument or contest his counsel's

competence during the trial court proceedings, we need not consider it. State v.


                                                                          A-4516-18T1
                                       20
Vincenty, 237 N.J. 122, 135-36 (2019). However, we recognize the salient

nature of the argument and address it.

      A parent has the right to counsel in a termination of parental rights case.

N.J. Div. of Youth & Family Servs. v. B.R., 192 N.J. 301, 306 (2007) ("[T]he

right to counsel in a termination case has constitutional as well as statutory

bases."). The need for competent counsel is evident "in light of the nature of

the right involved; the permanency of the threatened loss; the State's interest in

exercising its parens patriae jurisdiction only where necessary; and the potential

for error in a proceeding in which the interests of an indigent parent, unskilled

in the law, are pitted against the resources of the State." Ibid. Because the right

is guaranteed, "the performance of that counsel must be effective." Id. at 306-

07 (citations omitted).

      A.H. was properly served with the initial protective services complaint

and chose not to appear at the January 2018 hearing. The Division made

multiple attempts to serve him with an amended complaint to no avail, resulting

in A.H. missing the February 2018 hearing. However, A.H. completed a 5A

application for assignment of counsel through the Office of the Public Defender,

which the Division processed for him, because of his non-responsiveness. Prior

to the fact-finding hearing, A.H. was assigned counsel, who provided competent


                                                                           A-4516-18T1
                                         21
services. A.H.'s lack of representation at the prior hearings was due to his own

failure to appear. Therefore, A.H.'s argument is devoid of merit.

      D.P. contends the judge erred by finding she was aware of A.H.'s severe

physical punishment of Zebulon and failed to protect him or report the abuse.

As to Zayonara, D.P. claims the judge misapplied N.J.S.A. 9:6-8.46(a)(1) to

conclude that because Zebulon was abused and neglected, she was also.

      Any person who has "reasonable cause to believe that an act of child abuse

has been committed" must report that abuse immediately to the Division.

N.J.S.A. 9:6-8.14(a). Parents specifically have an obligation to protect their

children from harm, including harms that are inflicted by another parent. F.M.,

211 N.J. at 449. "Where an ordinary reasonable person would understand that a

situation poses dangerous risks and acts without regard for the potentially

serious consequences, the law holds him responsible for the injuries he causes."

G.S., 157 N.J. at 179 (citations omitted). This includes situations where one

parent is aware that the other has inflicted excessive corporal punishment on a

child and fails to remedy the situation. N.J. Div. of Child Prot. & Permanency

v. J.L.G., 450 N.J. Super. 113, 116 (App. Div. 2015).




                                                                        A-4516-18T1
                                      22
      We note that D.P. visited the Division's office on January 8, 2018, and

originally denied that A.H. physically disciplined her children, calling them

"little liars." The judge called her remark

            stunning and appalling, because that is not something
            we want to hear from [a] mother, which basically is --
            yeah, but [the abuse] was okay, because [A.H.] didn't
            kill them and he didn't intend to kill them.

                   ....

            [D.P.], by her own admission . . . knew [A.H.] was
            beating the children and did nothing about it. Not only
            did she do nothing, it appears she told the children to
            lie about it.

      Similarly, in J.L.G., we found it "irrelevant" that the defendant denied

seeing his wife hit her child with a spatula because he knew his wife beat the

child with her hand and was aware of the "severity of the beating." J.L.G., 450

N.J. Super. at 121-22. Despite the lack of evidence that the defendant witnessed

his wife using her fist or spatula to discipline the child, we allowed a "reasonable

inference" in finding that the defendant knew his wife "was excessively

physically abusing" the child "despite his warning to stop." Ibid.

      Based on D.P.'s statements and the record, we find no support for her

claim that her actions did not constitute abuse and neglect under the statute. See

G.S., 157 N.J. at 182. D.P. was aware of the abuse, understood the severity of


                                                                            A-4516-18T1
                                        23
it, and took no action to protect her children. See J.L.G., 450 N.J. Super. at 122.

The judge properly concluded it was "more likely than not" that D.P., through

her indifference, abused and neglected her child.

      Finally, we address A.H.'s assertion that the judge erred in terminating the

Title 9 action because a guardianship complaint was filed.

      N.J.S.A. 30:4C-15 confers "sole authority" upon the Division to determine

whether a guardianship complaint should be filed or not. N.J. Div. of Youth &

Family Servs. v. A.P., 408 N.J. Super. 252, 264-265 (App. Div. 2009). Indeed,

the Division is required to file a petition for termination of parental rights "no

later than when the child has been in placement for [fifteen] of the most recent

[twenty-two] months" unless an exception is established. Id. at 265. Therefore,

contrary to A.H.'s assertions, the Division was not only free to file a

guardianship complaint at this point, but obligated to, given the fifteen -month

length of time the children were in the Division's custody.

      Additionally, there is no requirement that the court conduct or conclude a

fact-finding hearing before the filing of a guardianship complaint. N.J. Div. of

Youth & Family Servs. v. K.M., 136 N.J. 546, 556 (1994); A.P., 408 N.J. Super.

at 265. Instead, because the actions are of a separate and distinct nature, they

"may proceed independently of each other." K.M., 136 N.J. at 558. If the


                                                                           A-4516-18T1
                                       24
Division is prevented from bringing a termination proceeding until an abuse or

neglect action concludes, "the Legislature's goal of achieving permanency in the

placement of children will be frustrated and the child will suffer." Id. at 559.

We find no error in the way the judge addressed this issue.

      We conclude the record contains substantial, credible evidence supporting

the judge's finding of abuse and neglect as to both defendants and discern no

reason to disturb it.

      Affirmed.




                                                                        A-4516-18T1
                                      25